*235Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Mujaddid Rahim Muhammad appeals the district court’s order granting his motion to reduce his sentence filed pursuant to 18 U.S.C. § 3582(c)(2) (2006), and the order denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Muhammad, No. 3:91-cr00114-2 (S.D.W. Va. Mar. 28, 2008; Sept. 24, 2008); see United States v. Dunphy, 551 F.3d 247 (4th Cir.2009), petition for cert. filed, 77 U.S.L.W. 3559 (U.S. Mar. 20, 2009) (No. 08-1185). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.